 SAN ANTONIO CEMENT CO.Alamo Cement Company d/b/a San Antonio Port-land Cement Company and United Cement,Lime and Gypsum Workers InternationalUnion, AFL-CIO. Case 23-CA-875314 April 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 21 April 1983 Administrative Law JudgeLeonard M. Wagman issued the attached decision.The General Counsel filed exceptions and a sup-porting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings, findings, andconclusions2and to adopt the recommendedOrder.ORDERThe recommended Order of the administrativelaw judge is adopted and the complaint is dis-missed.i The General Counsel has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are incorrect. StandardDry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir.1951). We have carefully examined the record and find no basis for re-versing the findings.·The General Counsel excepted to the judge's conclusion that EnriqueZapata and Sergio Zapata, both employed as foremen by the Respondent,had no apparent personal interest in the outcome of this case. We haveconsidered the record and conclude that even though they are both fore-men there is nothing in the record to indicate that either had a personalinterest in the outcome of this case sufficient to warrant reversing thejudge's credibility findings. The General Counsel also excepted to thejudge's failure to consider the threat of court action in the employeewarning record issued by the Respondent. It is clear that the judge con-sidered the threat and concluded that there was no evidence that the Re-spondent had ground for believing that the threat of court action includ-ed the filing of an unfair labor practice charge with the Board. (See fn. 7of the judge's decision.)DECISIONSTATEMENT OF THE CASELEONARD M. WAGMAN, Administrative Law Judge.Upon a charge filed by United Cement, Lime andGypsum Workers International Union, AFL-CIO, theUnion, the Regional Director for Region 23 of the Na-tional Labor Relations Board, the Board, issued a com-plaint on March 4, 1982, alleging that Respondent AlamoCement Company d/b/a San Antonio Portland CementCompany, the Company, violated Section 8(a)(4) and (1)of the National Labor Relations Act by discharging em-270 NLRB No. 94ployee Jesus A. Contreras Jr. because he had testified asa discriminatee and witness in a prior Board unfair laborpractice proceeding' involving the Company as a partyrespondent, and because Contreras announced his intentto file unfair labor practice charges against the Companywith the Board if his supervisor did not cease harassinghim at work. The Company, by its timely answer, deniedcommission of the alleged unfair labor practices. In thisdecision, I have recommended dismissal of the com-plaint.From the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the General Counsel and theCompany, respectively, I make the followingFINDINGS OF FACTI. JURISDICTION AND LABOR ORGANIZATIONThe Company, a Texas corporation, maintains its prin-cipal office and place of business in San Antonio, Texas,where it engages in the processing and manufacturing ofcement. The Company, in the course and conduct of itsbusiness operations, annually purchases and receivesgoods and materials valued in excess of $50,000 directlyfrom points and places located outside the State ofTexas. The Company admitted the foregoing data fromwhich I find, as the Company also admitted, that at alltimes material, the Company has been an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.The complaint alleges, the Company admits, and I findthat the Union is, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe complaint alleges, the answer admits, and I findthat:Employee Jesus A. Contreras, Jr., subpoenaed asa witness by counsel for the General Counsel, testi-fied as a discriminatee in the prior unfair labor prac-tice proceeding involving, inter alia specific allega-tions of Section 8(a)(1) (Weingarten) and Section8(a)(4) violations of the Act and wherein Respond-ent [the Company] and the Union were parties andwhich proceeding, pending issuance of Board deci-sion and order, was heard before AdministrativeLaw Judge James T. Barker, with decision issuedMay 21, 1980. San Antonio Portland Cement Compa-ny, Cases 23-CA-7182, 23-CA-7281, 23-CA-7360,23-CA-7415 and 23-CA-7648 [JD-(SF)-155-80].2San Antonio Portland Cement Co., Cases 23-CA-7182, 23-CA-7281,23-CA-7360, 23-CA-7415, and 23-CA-7648.2 I also find from the administrative law judge's decision that the hear-ing in those cases opened on September 24. 1979, and closed on Septem-ber 26, 1979.535 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Company employed Jesus A. Contreras Jr. fromApril 1960 until December 11, 1981.3 At the time of hisdischarge on the latter date, Contreras was employed onthe 11 p.m. to 7 a.m. shift, as a crane operator, at theCompany's San Antonio plant. Contreras began perform-ing as a crane operator in April 1981. However, his pro-motion into that job was not formalized by the Companyuntil October 17. Along with this promotion, Contrerasreceived a 28-cent hourly wage increase.'Beginning in the latter part of November 1981, Con-treras perceived that his foreman, Enrique Zapata, waschecking his work more closely. Whenever Foreman En-rique Zapata observed that Contreras was not on hiscrane, he would inquire as to what Contreras was doing.If Contreras was going on a break, the foreman woulddirect him to return to the crane and get to work. How-ever, there was no showing that these incidents were ac-companied by any remarks or references to Contreras'participation in the prior Board proceeding involving theCompany.On the night of November 30, at approximately 11:20,Contreras came down from his crane for a lunchbreak.At 12:45 a.m., Foreman Enrique Zapata saw that Con-treras was not in his crane. Enrique Zapata instructedContreras to return to work. Contreras answered, tellingForeman Zapata not to concern himself about Contreras'work. Despite Zapata's instruction, Contreras did notreturn to his crane.6On December 1, at 11:20 a.m., Contreras went to thehome of Company Foreman Sergio E. Zapata, who isEnrique Zapata's son. Contreras was met at the door bySergio's wife. At Contreras' request, she awakenedSergio Zapata and told him of Contreras' presence.When Sergio Zapata appeared at the door, Contreras de-manded a discussion concerning Enrique Zapata, PlantManager William Dimick, and other persons at the plant.At Contreras' insistence, the discussion was held in hisautomobile.The ensuing conversation, which lasted 30 to 45 min-utes, began with Contreras' complaints about EnriqueZapata. Contreras asked Sergio to talk to his father and"tell him to get off [Contreras'] back because he [Con-treras] didn't like people telling him what to do." WhenSergio suggested that Contreras talk to Enrique Zapata,Contreras insisted that Enrique would listen to his sonSergio and would not listen to Contreras. Contreras thenwarned:I Unless otherwise stated, all dates hereafter refer to the year 1981.' Contreras' employment record also showed that in January, whenthe Company employed him as a kiln helper, he had received a 61-centhourly wage increase.I I have based my findings regarding the incident on the night of No-vember 30 on the testimony of Contreras and Enrique Zapata. However,where an issue of credibility arose because of contradiction or inconsist-ency, I credit Zapata. Contreras' testimony regarding this incident wasdrawn from him on cross-examination. Although he appeared to answermost questions candidly, on occasion he seemed reluctant to provide ananswer which might cast doubt on the propriety of his remarks to Fore-man Zapata. I have also taken into account the fact that Contreras is per-sonally interested in the outcome of this proceeding. In contrast, I notedthat Enrique Zapata has no apparent personal interest in the outcome ofthis case, and that while testifying regarding this incident, he seemed tobe giving his best recollection in a candid and straightforward manner.I don't want to cause trouble, but I have peoplethat will back me up that will cause trouble for himif he doesn't leave me alone.As Contreras and Sergio drove to a store to purchasebeer, Contreras repeated his desire to be free of EnriqueZapata's close attention at the plant. Contreras reiteratedhis earlier warning saying:Look, I have known your father for too many yearsand he has worked at the company for such a longtime. I would hate to see him lose his job oversomething like this. And I want you to get him offmy back or I am going to get him in trouble.After leaving the store, Contreras and Sergio Zapatadrove first to Contreras' home and then returned to Ser-gio's home. Contreras again said he did not want tocause "trouble" for Enrique Zapata, but insisted that hewould do so unless Enrique ceased pressuring him. Con-treras emphasized his sentiments by hitting the steeringwheel as he spoke. At no time during his remarks toSergio Zapata did Contreras ever state that he intendedto go to the National Labor Relations Board.6Enrique Zapata testified that his son reported to himthat Contreras had threatened to go to the Board regard-ing his complaints against Enrique Zapata. However, En-rique Zapata, whose command of English seemed limit-ed, was uncertain as to the content of his son's report. Ialso considered the likelihood that Sergio Zapata wouldhave had a better recollection than Enrique of whatContreras had said to him on the morning of December1 because of his direct involvement.There is some testimony and evidence in the recordthat Contreras' remarks to Sergio Zapata included athreat to go to court against Enrique Zapata. However,Sergio's testimony did not include such a threat. Uponconsidering the materiality of such a remark in this case,I determined that it was unnecessary to make a findingon the question of whether Contreras' remarks includeda threat of court action.By December 2, news of Contreras' remarks hadreached his plant management. On the night of Decem-ber 1, Sergio Zapata reported Contreras' remarks to En-rique Zapata. The next morning, Personnel ManagerManuel Galindo received word of the incident from En-rique Zapata. Later, that same day, Sergio gave an oralaccount to Galindo, who wrote it in a report and in-formed Plant Manager William Dimick of the incident.Upon hearing Galindo's report, Plant Manager Dimickdeclared his intention to terminate Contreras if the reportproved to be true.6 My findings are based on the detailed testimony given by SergioZapata who impressed me as a candid witness. I also noted that unlikeContreras, Sergio Zapata has no interest in this proceeding and that heappeared to be sincerely searching his memory for details of his encoun-ter with Contreras. In contrast, Contreras provided only a sketch of theencounter which he testified took only about 10 minutes. After listeningto Sergio Zapata's account, I concluded that Contreras' estimate was un-likely. I also noted that Contreras twice changed his testimony regardinghis remarks to Mrs. Zapata on the morning of December 1, a factorwhich cast doubt on his reliability.536 SAN ANTONIO CEMENT CO.On December 11, Plant Manager Dimick met withContreras and Personnel Manager Galindo in the plantmanager's office. Galindo gave to Dimick the original ofhis report regarding Contreras' conduct on the night ofNovember 30 and his remarks to Sergio Zapata on themorning of December 1. Galindo also furnished a copyto Contreras. Dimick immediately read the report aloudand asked Contreras if its assertions were true. Contrerasagreed that they were. When Dimick asked Contrerasfor an explanation, the latter answered, "[Wlell I reallydidn't mean it as a threat Mr. Dimick." At this, Dimickannounced that he was discharging Contreras forthwith.B. Analysis and ConclusionsThe General Counsel contended that the Companyviolated Section 8(a)(4) and (1) of the Act because it ter-minated Jesus A. Contreras Jr. in reprisal for his testimo-ny at a prior unfair labor practice proceeding and be-cause he told Sergio Zapata that he intended to file anunfair labor practice charge with the Board. It is clearthat such conduct by an employer is violative of thosesections of the Act. E.g., Borden Inc., 248 NLRB 1228,1232 (1980). However, I agree with the Company's con-tention that the General Counsel has failed to substanti-ate those allegations here.The evidence before me shows no connection betweenContreras' participation as a witness in San Antonio Port-land Cement Co., Cases 23-CA-7182, 23-CA-7281, 23-CA-7360, 23-CA-7415, and 23-CA-7648, and his treat-ment at the Company's hands in 1981. The hearing in theearlier cases opened on September 24, 1979, and closedon September 26, 1979. The administrative law judge inthat case issued his decision on May 21, 1980. Yet, therecord before me is bare of any evidence of hostility byPlant Manager William Dimick, Personnel ManagerManuel Galindo, or Foreman Enrique Zapata growingout of Contreras' participation in the earlier Board unfairlabor practice proceeding. Absent was any showing thatForeman Enrique Zapata singled Contreras out for closeattention, or that Contreras' conduct at the plant on No-vember 30 did not warrant the foreman's attention. Onthe contrary, the Company's records show that Con-treras received a salary increase as a kiln helper on Janu-ary 1, and later a promotion to crane operator at an en-hanced wage, which became official on October 16, 8weeks before his discharge. Further, there is no showingthat in considering Contreras' discharge the Companygave any thought to his participation in the earlier Boardunfair labor practice proceeding.Nor does the record sustain the General Counsel'scontention that Contreras' discharge was motivated byhis stated intention to file an unfair labor practice chargewith the Board. Thus, credited testimony shows thatContreras' threat of reprisal did not include any mentionof the Board or its processes. Further, there was no evi-dence that the Company interpreted Contreras' remarksas containing any threat to resort to the Board to remedyhis complaint against Foreman Enrique Zapata.7In sum, I find that the General Counsel has not estab-lished the violation of Section 8(a)(4) and (1) alleged inthe complaint. Dittler Bros Printing Co., 258 NLRB 357,362 (1981). Accordingly, I shall recommend dismissal ofthe complaint in its entirety.CONCLUSIONS OF LAW1. Respondent Alamo Cement Company d/b/a SanAntonio Portland Cement Company is engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2. Respondent has not, as alleged in the complaint, en-gaged in unfair labor practices within the meaning ofSection 8(a)(4) and (1) of the Act.On the foregoing findings of fact and conclusions oflaw and as the entire record, I issue the following recom-mended8ORDERThe complaint is dismissed in its entirety.7 Assuming that Contreras' remarks had included a reference to courtaction, such a threat would not have provided ground for sustaining theGeneral Counsel's contentions. For there was no evidence that the Com-pany understood, or had ground for believing that such reference includ-ed the filing of an unfair labor practice charge with the Board.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions. and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.537